 FLORIDA STEEL CORP.45Florida Steel CorporationandUnited Steelworkers ofAmerica,AFL-CIO. Case 12-CA-6793May 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn October 30, 1975, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge, only tothe extent consistent herewith.1.Chairman Murphy and Member Jenkins, as setforth in his separate opinion herein, agree with theAdministrative Law Judge's finding that ForemanRidgeway's questioning employee Tackett about howhe felt about the Union "had the tendency to coercethe employee in violation of Section 8(a)(1)." 1 Theydisagree with their colleague's view that this interro-gation did not violate the Act because it was a "casu-alisolatedconversationbetween two personalfriends." It has long been recognized that the test ofinterference, restraint, and coercion under Section8(a)(1) of the Act does not turn on a respondent'smotive, courtesy, or gentleness, or on whether thecoercion succeeded or failed. It also does not turn onwhether the supervisor and employee involved are onfriendly or unfriendly terms. Rather, the test iswhether the supervisor's conduct reasonably tendedto interfere with the free exercise of the employee'srights under the Act.Hanes Hosiery, Inc.,219 NLRB338 (1975), and cases cited therein. Although Ridge-way and Tackett may well have been "close personaliMember Walther disagrees with his colleagues'finding that ForemanRidgeway's conduct in asking employee Tackett how he felt about theUnion"had the tendency to coerce the employee in violation of Section8(a)(1)" Ridgeway and Tackett were close personal friends The recordshows that Tackett entered Ridgeway's office in order to receive a job as-signment and the two started discussing "hunting and fishing and othermatters " During the conversation the subject of the Union came up, butTackett could not recall who first raised the subject In response toRidgeway's question as to how he felt about the Union,Tackett readilyadmitted that he thought"itwas the best thing that could happen" andvolunteered that he had attended several union meetings In these circum-stances,Member Walther would not find that this casual isolated conversa-tion between two personal friends violated Sec 8(a)(1)friends" as our colleague finds, the fact remains thatRidgeway was a member of management who hadconsiderable influence over Tackett's employmentstatus. In these circumstances, Ridgeway's interroga-tion reflectedmanagement's hostility toward theemployee's union activities and therefore had a rea-sonable tendency to interfere with it. It is wholly im-material that Ridgeway and Tackett may have beenfriends-a finding that Chairman Murphy and Mem-ber Jenkins deem highly questionable indeed in lightof Ridgeway's later threat to discipline Tackett forviolating an unlawful no-access rule-or that Tackettmay not have felt personally coerced.2. In his Conclusions of Law, the AdministrativeLaw Judge found that Respondent violated Section8(a)(1) by "promulgating and enforcing" an unlawfulno-access rule. In its exceptions, Respondent con-tends that the complaint did not allege, nor was itamended at the hearing to state, that the no-accessrule was promulgated in an effort to thwart the cam-paign of the Union. Since the complaint refers to"maintaining in effect and discriminatorily enforc-ing" the no-access rule, and since there is no evi-dence in the record to indicate exactly when the rulewas originally promulgated,we find merit inRespondent's exception and shall delete all referenceto promulgation in the Administrative Law Judge'sConclusions of Law.2 However, we agree with theAdministrative Law Judge that Respondent discrimi-natorily applied such a rule to employees who wereknown or suspected union adherents.'3.On the basis of the evidence before him, theAdministrative Law Judge refused to find a "procliv-ity" on the part of Respondent to violate the Act,and accordingly denied the General Counsel's re-quest for special remedies, including the posting of anotice at all of Respondent's plants. Since the date ofthe hearing, the Board has issued five additional Or-ders against Respondent. In cases reported at 220NLRB 260 (1975), 220 NLRB 1201 (1975), and 221NLRB 371 (1975), Respondent was found to haveunlawfully withheld wage increases for employeeswho availed themselves of the Board's representationprocedures. In two additional cases reported at 220NLRB 225 (1975), and 221 NLRB 1008 (1975), sup-plementing 214 NLRB 264 (1974), Respondent was2Contraryto the assertions of Member Jenkins,"promulgation" of theno-access rule was notfully litigated before theAdministrative Law JudgeOnly the validityand enforcement of the rule was litigated-issues separateand apartfrom its promulgationNor was thefailure to litigate the rule's promulgation an oversight Theunfair labor practice chargesgiving rise to this proceeding included promul-gation of the rule among the unlawful conduct allegedThe General Coun-sel chose not to issue a complaint on this aspect of the charge,and we areunwilling to circumventhis authority by basing anunlawful promulgationfinding upon a record which does not specificallyaddress this issue'Tri-County Medical Center, Inc,222 NLRB 1089 (1976)224 NLRB No. 8 46DECISIONS OF NATIONALLABOR RELATIONS BOARDfound to have committed violations of Section8(a)(3) and independent violations of Section 8(a)(1).In view of these additional cases, we shall order abroad cease-and-desist order against Respondentand shall require posting of the notice herein at all ofits locations.AMENDED CONCLUSIONS OF LAWThe Administrative Law Judge's Conclusion ofLaw 4 is deleted and the following substituted in lieuthereof:"4.By discriminatorily maintaining and enforcinga no-access rule so as to prohibit its employees fromengaging in protected activities on company premisesduring nonworking time, the Respondent violatedSection 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Florida Steel Corporation, Tampa, Florida, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning theirunion sympathies or interests.(b)Discriminatorily maintaining and enforcing ano-access rule so as to prohibit its employees fromengaging in protected activities on company premisesduring working time.(c)Maintaining and enforcing any rules whichdisparately limit its employees' rights to engage inactivities protected by Section 7 of the Act on itspremises during nonworking time in nonworkingareas.(d)Disciplining employees, warning them of theimposition of discipline, or placing written repri-mands or records of oral warnings in their personnelfiles because they have engaged in activities protect-ed by Section 7 of the Act, or because they areknown adherents of the Union.(e) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Expunge from the personnel records of em-ployeesWilliam Tackett and James P. Graham anyand all records of oral warnings and written repri-mands given them because of their entry into compa-ny premises during nonworking hours on April 28and June 2, 1975.(b) Post at each of its plants copies of the attachednotice marked "Appendix." ° Copies of said notice,on forms provided by the Regional Director for Re-gion 12, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBER JENKINS,concurring and dissenting in part:Iagree with the Chairman that the Respondentunlawfully interrogated employee Tackett and fur-ther agree with both my colleagues that credited andvirtually unchallenged testimony clearly establishesthat the Respondent further violated Section 8(a)(1)of the Act by maintaining, without "any legitimatebusiness consideration," and by disparately enforc-ing against only "known union sympathizers," its"unpublished . . . unknown and unannounced" no-access rule.However, my colleagues assert that the Adminis-trative Law Judge's further finding that the no-accessrulewas unlawfully "promulgated"-as well as un-lawfully maintained and enforced, as specifically al-leged in the complaint-cannot stand for two rea-sons, both of which are, in my view, untenable. First,they note that "promulgation" was not alleged in thecomplaint, and thus completely overlook the undeni-able fact that the genesis of the Respondent's rule or"practice" was fully litigated before the Administra-tiveLaw Judge. Indeed, the issue was so enmeshedwith the patently unlawful maintenance and enforce-ment of the rule as to lead to the inescapable conclu-sion that the rule "was promulgated to chill unionsympathies," which my colleagues do not challenge.Because there is no factual dispute that "promulga-tion" was fully litigated as a matter intimately relatedto the subject matter of the complaint, we are, as amatter of law, "expected to pass upon it even thoughit is not specifically alleged to be an unfair laborpractice in the complaint."Monroe Feed Store,112NLRB 1336, 1337 (1955). And seeN.L.R.B. v. Ameri-can Tube Bending Co., Inc.,205 F.2d 45, 46-47 (C.A.2, 1953) (Judge Learned Hand);Ford Radio & Mica4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " FLORIDA STEEL CORP.47Corporation,115 NLRB 1046, 1072 (1956), enfd. inpertinent part 258 F.2d 457 (C.A. 2, 1958).Secondly, my colleagues argue that there is no evi-dence of "exactly when the rule was originally pro-mulgated" which, in reality, is the only logical con-clusion to be drawn from our finding that this"unpublished . . . unknown and unannounced" rulewas unevenly "applied only against known unionsympathizers." I fail to see the relevance of the exactmoment of promulgation, since we know as a matterof record that the rule was first announced and ap-plied only after the union campaign was underway,and we also know that it was applied against onlyknown union supporters. My colleagues simply failto recognize that as to these unsuspecting employeesthe secret rule was promulgated, or (perhaps moreaccurately stated) "announced" or "declared" (as de-fined by Webster's), only when they engaged in pro-tected activity. To them the sporadic announcementand enforcement of this hitherto unknown rule wasno lesscoercive because they did not know "exactlywhen the rule was originally promulgated" by theRespondent to thwart their own and their fellow em-ployees' union activities.Finally, while I find ample ground to dissent forthe foregoing reasons, I would find, contrary to mycolleagues, that the rule itself is unlawful for the rea-sons expressed in my dissenting opinion inGTE Len-kurt, Incorporated,204 NLRB 921, 922-923 (1973).APPENDIXWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed by Section 7 ofthe National Labor Relations Act.WE WILL expunge from the personnel recordsofWilliam Tackett and James P. Graham anyand all recorded oral warnings and written rep-rimands given them because of their entry intoour premises on April 28 and June 2, 1975.FLORIDA STEEL CORPORATIONDECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge: Thiscase came on to be heard before me on September 16,1975, at Tampa, Florida, upon a complaint I issued by theGeneral Counsel of the National LaborRelations Boardand an answer filed by Florida Steel Corporation, hereinaf-ter sometimes called the Respondent. The issues raised bythe pleadings in this proceeding relate to whether or notthe Respondent violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, by questioning an em-ployee concerning his union activities and support, and bymaintaining and enforcing a work rule which prohibits itsemployees from entering its plant without authorization ofa supervisor. Briefs have been received from the Respon-dent and the Charging Union, and have been duly consid-ered.Upon the entire record in this proceeding, and havingobserved the testimony and demeanor of the GeneralCounsel's witnesses, I hereby make the following:NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their union sympathies or interests.WE WILL NOT discriminatorily maintain andenforce a no-access rule so as to prohibit em-ployees from engaging in protected activities oncompany premises during nonworking time.WE WILL NOT maintain or enforce any ruleswhich disparately limit our employees' rights toengage in activities protected by Section 7 of theAct on our premises during nonworking time innonworking areas.WE WILL NOT discipline employees, warn themof the imposition of discipline, or place writtenreprimands or records of oral warnings in theirpersonnel files because they have engaged in ac-tivities protected by Section 7 of the NationalLabor Relations Act, or because they are knownadherents of the Union.FINDINGS OF FACT AND CONCLUSIONSIPRELIMINARYMATTERS (COMMERCE,JURISDICTION, AND LABORORGANIZA I ION)The complaint alleges, the answer admits, and I find,that (1) the Respondent is engaged in the manufacture andfabrication of steel products at Tampa, Florida; (2) that itspurchases of goods and materials in interstate commerceare sufficient to satisfy the standards for the assertion ofjurisdiction; and (3) that the Respondent is an employerwithin the meaning of Section 2(2) of the Act, and engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act. The complaint also alleges, the answer admits, andIfind that the United Steelworkers of America, AFL-CIO, hereinafter called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICES ALLEGEDAt times material to this case the Union has been in-1The complaint in this proceeding was issued on July 16, 1975, upon acharge filed on June 9,and duly served on the Respondent on June 11,1975 48DECISIONSOF NATIONALLABOR RELATIONS BOARDvolved in a campaign to organize the Respondent's em-ployees for the purposes of collective bargaining. WilliamTackett, a former employee of the Respondent whoworked as a vehicle mechanic on the second shift testifiedthat in early April 1975,2 he went into the office of hisforeman, Pete Ridgeway, to ask about ajob assignment. Aconversation ensued and Ridgeway asked Tackett how hefelt about the Union. Tackett replied that it was the bestthing that could happen. Ridgeway then asked if there hadbeen any union meetings, and Tackett replied that therehad been meetings, and volunteered that he had attended afew of them.On cross-examination Tackett admitted that the conver-sation started with a discussion about hunting and fishingand other matters, that he could not recall who raised thesubject of the Union, and admitted that he may have raisedthe subject. Tackett verified that he told Ridgeway aboutattending a union meeting, but could not remember wheth-er his admission was in response to a question, or whetherhe volunteered the information.Ridgeway, who is an acknowledged agent of the Respon-dent, was not called to testify in this proceeding, and thereisno record evidence to rebut or explain the conversationabout which Tackett testified. In spite of Tackett's testimo-ny on cross-examination, and his admission of a personalfriendship with Ridgeway, I find that Ridgeway's questionabout Tackett's sympathy for the Union had the tendencyto coerce the employee in violation of Section 8(a)(1). Ialso find, for the purpose of assessing subsequent eventsrelevant to this case, that Ridgeway's interrogation gavethe Respondent knowledge of Tackett's union sympathiesand interests.However, because it is not clear whetherTackett volunteered or was asked about union meetings, Ido not find that this aspect of the conversation violated theAct.On or about April 28, Tackett left the shop at the end ofhis shift, but later returned to the plant with employeesBob Blair and James Graham, so that Blair could pick upsome chisels. The employees entered the shop and thenproceeded to the cafeteria for coffee. Tackett saw a compa-ny notice on the bulletin board concerning the Union, andafter Blair and Graham left the cafeteria he proceeded tocopy the notice and was observed by the third-shift fore-man, Tom Marsda.On the following day Ridgeway warned Tackett that hewas not supposed to return to the company premises afterhe had punched out. Ridgeway explained that there was acompany rule which prohibited the practice, and Tackett,who was unaware of any such rule, asked to see a copy.Ridgeway replied that the rule was contained in theforemen's handbook, but denied Tackett's request to see acopy. Ridgeway also warned Tackett that if he continuedto return to company premises after working hours hewould receive a written reprimand, and thereafter otheraction was available. In addition, Ridgeway told Tackettthat his warning would go into the employee's personnelfileand, in response to Tackett's inquiry as to what hecould do to have the entry removed, Ridgeway told him hewould have to go higher up in the chain of command.It is not clear on the record whether any written repri-mand or documentation of Ridgeway's warning was placedin Tackett's personnel file. However, on the basis of whathe had been told by Ridgeway, Tackett attempted to haveany record of the warning removed from his file. Tacketttalked to Don Milinowsky and to Larry McLindon andwas told by both that it would be necessary to go higherup. Finally, Tackett talked to Kachel, the Respondent'sdirector of industrial relations. Kachel told Tackett thatwarning could not be removed from his file. The Respon-dent has some type of a grievance procedure for its em-ployees, and Tackett inquired of Kachel if he could takethematter of the warning up with Ed Flum, theRespondent's president. Kachel replied that Tackett couldnot take up such a matter with Mr. Flum. In a later conver-sation,Kachel told Tackett that, since he had thrown thematter in the lap of the National Labor Relations Board,Kachel was going to sit there and let the Board take care ofit.Employee James P. Graham, who works for the Respon-dent as a vehicle mechanic, verified that he accompaniedTackett and Blair back into the shop and the cafeteria onApril 28. On the following day, Ridgeway called Grahaminto the office, asked Graham why the employees had re-turned to the premises and cautioned him that under com-pany policy employees were not allowed to enter the prem-ises at any time other than working hours. In the severaldays following, Graham had further conversations withRidgewayabout theApril28incidentand theRespondent's alleged rule. Graham inquired and was ad-vised by Ridgeway that a notice of the warning would beplaced in his personnel file. Graham argued against this onthe grounds that he was unaware of any company ruleconcerning entry to the premises, but was told by Ridge-way that it was a company policy, was in the supervisor'shandbook, and had been in effect at all times. Graham alsoargued, to no avail, that the rule had not been uniformlyapplied, and Graham pointed out instances when he andother employees had returned to the plant during off dutyhours without warning or reprimand. As to Graham's re-quest,Ridgeway stated that the nature of the warningcould not be removed from his personnel file, and this in-struction had been passed down by Mr. Milinowsky.On or about June 2, Graham worked after workinghours on another employee's automobile in the parking lotand came back into the dispatcher's office to return thekeys.After a cup of coffee, he and employee Blair, whohad accompanied him, left the premises.On the following day, Ridgeway called the employees tohis office, stated that they had been observed in the garagethe night before, and asked for an explanation. Grahamexplained, and Ridgeway told the employees there wouldbe some further investigation.On June 4, Graham was called back to Ridgeway's officeand given a written reprimand. The reprimand alluded tothe prior warning of April 29, noted Graham's return to thecompany premises on June 3,3 and warned that any furtherJGraham's testimony that he returned to the dispatcher's office on June2All dates hereinafter are in 1975, unless specified to the contrary2 apparently refers to the prior working day, not the actual day FLORIDA STEEL CORP49instance would result in termination Graham was asked tosign the reprimand and refusedIn a conversation a few days later, Graham asked Ridge-way about appealing the reprimand, but Ridgeway toldhim it would do no good, there was no appealThe Respondent cross-examined the three witnesses ofthe General Counsel in this proceeding, but otherwise ad-duced no testimonial or documentary evidence in supportof its general denial of having violated the Act I havefound the General Counsel's witnesses credible, and I findand conclude that employees Tackett and Graham werebothwarned and reprimanded for reentering theRespondent's premises at times after their regular workshifts I also find on the basis of their testimony that no-tices of the oral warnings given by Ridgeway were placedin their personnel files, and that the written reprimand giv-en Graham was similarly placed in his fileThere is no evidence in this record to finally substantiatea finding that the Respondent has a rule, written or other-wise, which prohibits its employees from returning on com-pany premises after regular working hours If, as Ridgewayexplained to Tackett and Graham, there is a longstandingrule to this effect contained in the supervisor's handbook,the Respondent has studiously avoided publication or no-tice to its employees The Respondent has written employ-ment rules which are posted in its cafeteria or breakroom,but on the General Counsel's witnesses, I find that writtenrules allude in no way to the policy applied to warn andreprimand Tackett and Graham in April and June 1975 Ialso credit the General Counsel's witnesses as they estab-lished that, prior to the warnings of April 28, they werenever told of any such rule In fact, this record is absolutelydevoid of any evidence that any employee, at any time,save Tackett, Graham, and Blair, have ever been informedof any rule prohibiting entry to the Respondent's premisesduring nonworking hours On the contrary, there is a plen-titude of evidence that both before and after April 28 manyemployees entered the company premises for a plethora ofpersonal reasons, but none related to union activities or theSteelworkers organizing campaign The evidence of theseincidents also supports the finding that employees' pres-ence on the company premises during nonworking hourswas known and condoned by the Respondent's supervisorsand agents Other than Tackett, Graham, and Blair, noemployee has ever been warned or reprimanded for viola-tion of the alleged ruleTackett was known as a union sympathizer and activistas a result of his interrogation by Ridgeway Graham was amember of the Union's in-plant organizing committee, andthe Respondent stipulated that on May 8 it received a let-ter from the Union to this effect In the light of theRespondent's knowledge that both Tackett and Grahamwere union adherents, and in the absence of any evidencethat the alleged rule has been applied to prohibit nonworkrelated entries to the company premises, or has inducedwarnings or reprimands to other than union adherents, Ifind that the rule, whatever its genesis, was promulgated tochill union sympathies, activities, and interest In arrivingat the finding and conclusion, I am mindful that Grahamdid not participate with Tackett in copying the companynotice off the bulletin board on April 28 Graham, never-theless, accompanied Tackett into the plant, and Tacketthad been identified as a devotee of the Union Similarly,when Graham reentered the plant on June 3, he was notengaged in union activitiesHis union activities wereknown however and, as the Respondent has proffered noevidence that the rule is applicable to all nonwork relatedactivities, the inference is warranted that it was applied toGraham by reasons of his known sympathy for the Union,or because the Respondent believed he had come back onthe premises for reasons related to the UnionBy its brief the Respondent argues that the GeneralCounsel has failed to prove that the so-called nonaccessrule, or its application, interfered with the employees' Sec-tion 7 rightsMore specifically, the Respondent argues (1)that there is no proof that the rule was promulgated tothwart the Union's organizing campaign, (2) that the em-ployees against whom the rule was applied were not en-gaged in protected activities, and therefore there is no evi-dence of disparate application, and (3) that the GeneralCounsel's reliance on theWestinghousecase 4 is misplacedI find no merit in any of the Respondent's argumentsThe General Counsel proved that the nonaccess rule wasfirstannounced and applied during the course of theUnion's organizing campaign The Respondent offered noevidence that the rule was in existence prior to April 1975,and it adduced no evidence that the rule was promulgatedfor any legitimate business consideration 5 On the contrary,there is ample evidence that the so-called rule has not beenuniversally applied by the Respondent, and that employeeentry to the plant during nonwork hours has been openlypermitted except for those identified as union adherentsI find a similar lack of merit in the Respondent's argu-ment that the General Counsel has failed to prove that therulewas applied to thwart protected activities As foundabove, when Tackett entered the cafeteria on April 28, hewas a known union sympathizer, and he was observedcopying a company notice concerning the Union off thebulletin boardGraham and Blair were not similarly en-gaged in protected activity, but they accompanied Tackett,and the Respondent could not realistically apply the non-access rule to Tackett, and withhold its application tothose who accompanied him When Graham again enteredthe company premises on June 2, he was known to theRespondent as a devotee of the Union, and had been theobject of a prior warning for violation of the nonaccessruleAlthough there is no evidence of Blair's interest in theUnion, he accompanied Tackett On the same reasoning asapplied to the April 28 warnings, the Respondent could notreprimand Graham and ignore BlairThe crux of this case turns less on whether theRespondent's nonaccess rule was actually applied to pro-hibit the exercise of the employees' protected rights thanon the real issue of whether the rule is so ill disseminatedand vague that the employees are unable to determinewhat they may or may not do in furtherance of their statu-4Westinghouse Electric Corporation,Tampa Division199NLRB 783(1972)5Westinghouse Electric supraandMcDonnell Douglas Corporation194NLRB 514 (1971) 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDtory rights 6 The Respondent has the right to control theuse of its property, but that right must be balanced againstthe rights of its employees to exercise their statutory pre-rogatives 7 As the Board has previously held, "Such an ac-commodation would requirethat any rules which Re-spondent may establish governing the use of its property,which infringe upon the employees' rights here involved,shall be made known to the employees and be framed insuch language that the employees can clearly understandwhat is expected of them, and shall not infringe upon suchrights to any greater extent than is necessitated byRespondent's legitimate interest in such matters as securi-ty, traffic, and littering " 8 An unpublished rule, unknownand unannounced to its employees and applied onlyagainst known union sympathizers and their associates, isnot the appropriate accommodation the law requiresIn summary, I find and conclude that the Respondentviolated Section 8(a)(1) of the Act by interrogating employ-ee Tackett concerning his union sympathies and interests Ifurther find and conclude that, by promulgating and en-forcing a rule which prohibits its employees from engagingin protected activities on company premises during non-work time, the Respondent has violated Section 8(a)(1) ofthe ActCONCLUSIONS OF LAW1The Respondent, Florida Steel Corporation, is an em-ployer within the meaning of Section 2(2) of the Act, and isengaged in commerce within the meaning of Section 2(6)and (7) of the Act2The Union, United Steelworkers of America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act3By interrogating its employee William Tackett con-cerning his union sympathies and interests, the Respondentviolated Section 8(a)(1) of the Act4 By promulgating and enforcing a rule which prohibitsits employees from engaging in protected activities on com-6McDonnell Douglas Corporation, supraat 514pany premises during nonworktime,the Respondent vio-lated Section 8(a)(1) of the Act5The aforesaidunfair labor practices are unfair laborpractices affecting commercewithin themeaning of Sec-tion 2(6) and(7) of the ActTHE REMEDYHaving found that the Respondent has engaged in unfairlabor practices I will recommend that it cease and desisttherefrom and take certain affirmative actions to remedythe unfair labor practices and to effectuate the policies ofthe ActBy way of affirmative relief I shall recommend that theRespondent expunge from the personnel records of em-ployees William Tackett and James P Graham any and alldocuments pertaining to oral warnings and written repri-mands given the employees because of their entry into theRespondent's premises on April 28 and June 2, 1975The General Counsel and the Union contend that spe-cial remedies are applicable in this case, including the post-ing of a notice at all of the Respondent's plants, because oftheRespondent's alleged proclivity for violating the Na-tional Labor Relations Act In support of this remedy con-tention, the General Counsel and the Union rely on priorcases wherein the Respondent has been the object of unfairlabor practice charges and findings Of such cases cited,three are the subject of Board orders, but only one of threeinvolves the Respondent's Tampa plant Of the remainingcases, two are pending before Administrative Law Judges,and the others are pending before the Board on exceptionsor stipulations of facts submitted by the parties I havetaken administrative notice that inFlorida Steel Corpora-tion,215 NLRB 97 (1974), the Respondent, at its Tam-pa plant, violated Section 8(a)(l) and (3) of the Act I donot find, however, that a single Board order on violationswhich occurred in 1973 is sufficient to support a conclusionthat the Respondent has evinced such a patent and utterdisregard of the provisions of the Act, or the statutoryrights of its employees, as to warrant any special remedies 9[Recommended Order omitted from publication ]7N L R B v Babcock & Wilcox Company,351 U S 105 (1965)9The Buffalo Newspaper Guild, Local26,AmericanNewspaper Guild8McDonnell DouglasCorporation, supraAFL-CIO-CLC (Buffalo Courier Express, Inc)220 NLRB 79 (1975)